Dear Mr. Regan:
As attorney for the City of Crowley you state that Crowley presently incarcerates prisoners for the Louisiana Department of Corrections.  In return the department reimburses Crowley $18.25 per day per inmate.  The inmates are housed in the City jail which is in City Hall.  The City Hall houses the jail, police department, administrative offices, City Court and the City Council.
You asked us to address the following questions:
      1)  In what manner and under what procedures may the apportionment of the cost of utilities, maintenance, upkeep and repair of the building (City Hall) in which the prisoners are presently housed be made?
      2)  Is it permissible to use such funds for the repair and renovation of City Hall (which includes the jail) for areas other than the actual jail cells and Police Department offices?
      3)  What specific items may be purchased with surplus funds, if any, for use in or by the Police Department?
It is the opinion of this office that the City of Crowley must use the money received from the Department of Corrections in accordance with the contract.  If the contract is not specific as to the use of surplus money then the City may use that surplus money in any manner it deems fit. Surplus money is that amount of money received by the City which is not needed for the feeding clothing and housing of Department of Corrections inmates.
R.S. 33:462 provides that no expenditures of money may be made except pursuant to a specific appropriation.  R.S. 33:425 provides that the treasurer shall receive account for and pay out money in accordance with the appropriations and warrants issued by the mayor and board of Aldermen. The Crowley Police Department is under the governing authority of the City of Crowley.  Therefore, all monies received by the Police Department would go into the treasury and may be utilized only in accordance with specific appropriations made by the City.
Therefore, in answer to your specific questions:
      1)  The City of Crowley must abide by the contract for the Department of Corrections regarding apportionment of the the cost of utilities, maintenance, upkeep and repair of the City Hall building.  If the contract is silent as to apportionment of the cost then the City may apportion the cost as it sees fit provided that the prisoners are housed and maintained in accordance with the State Fire and Health Codes and current constitutional standards.
      2)  Funds received from the Department of Corrections may be used for the repair and renovation of the City Hall building, for areas other than the actual jail cells and Police Department offices.  In doing so, however, the City may not violate any terms of the contract or violate the Fire Code, Health Code or the constitutional standards that are applicable to these prisoners.
      3)  The City may chose what specific items it wishes to purchase with the surplus funds, so long as the prisoners are maintained and housed in accordance with applicable Fire, Health and constitutional standards.
If you have any further questions please do not hesitate to call me.
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: J. MARVIN MONTGOMERY Assistant Attorney General